        Case 5:19-mc-80272-WHO Document 64 Filed 08/07/20 Page 1 of 7




1    Arpita Bhattacharyya (SBN 316454)      John V. Picone III, Bar No. 187226
     arpita.bhattacharyya@finnegan.com      jpicone@hopkinscarley.com
2    FINNEGAN, HENDERSON, FARABOW,          Peter E. Nissly, Bar No. 270520
      GARRETT & DUNNER, LLP                 peter.nissly@hopkinscarley.com
3    3300 Hillview Avenue                   HOPKINS & CARLEY
     Palo Alto, California 94304            A Law Corporation
4    Telephone:     (650) 849-6600          The Letitia Building
     Facsimile:     (650) 849-6666          70 South First Street
5                                           San Jose, CA 95113-2406
     Lionel M. Lavenue (pro hac vice)
6    lionel.lavenue@finnegan.com            mailing address:
     FINNEGAN, HENDERSON, FARABOW,          P.O. Box 1469
7      GARRETT & DUNNER, LLP                San Jose, CA 95109-1469
     Two Freedom Square                     Telephone: (408) 286-9800
8    11955 Freedom Drive                    Facsimile: (408) 998-4790
     Reston, VA 20190-5675
9    Telephone:    (571) 203-2750           Attorneys for BROADCOM, INC.,
     Facsimile:    (571) 203-2777           BROADCOM CORPORATION AND
10                                          BROADCOM TECHNOLOGIES, INC.
     R. Benjamin Cassady (pro hac vice)
11   ben.cassady@finnegan.com
     Joseph M. Myles (pro hac vice)
12   joseph.myles@finnegan.com
     FINNEGAN, HENDERSON, FARABOW,
13    GARRETT & DUNNER, LLP
     901 New York Avenue, N.W.
14   Washington, DC 20001-4413
     Telephone:   (202) 408-6088
15   Facsimile:   (202) 408-4400
16   Attorneys for Applicants
     BAYERISCHE MOTOREN WERKE AG
17   and BMW BANK GMBH
18

19
                           UNITED STATES DISTRICT COURT
20                       NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION
21

22
     In Re Ex Parte Application of         Case No. 19-mc-80272-WHO
23   BAYERISCHE MOTOREN WERKE AG
     and BMW BANK GMBH                     JOINT STATEMENT RE: 30(B)(6)
24                                         DEPOSITION
                     Applicants,
25

26

27

28

                                                                  STATEMENT RE: 30(B)(6) DEPOSITION
                                                                       CASE NO. 19-MC-80272-WHO
          Case 5:19-mc-80272-WHO Document 64 Filed 08/07/20 Page 2 of 7




1    BMW’S POSITION: BMW respectfully requests that the Court order Broadcom to produce a

2    witness for a Rule 30(b)(6) deposition (first noticed in November 2019), which Broadcom refuses.

3    Since July 14 (since the completion of document disputes), BMW has repeatedly asked Broadcom

4    for a deposition or to participate in a joint statement, as required by the Court’s standing order, but

5    Broadcom refused until July 30, moments before BMW was to file unilaterally. Broadcom’s

6    brinkmanship, which delayed filing of this statement, improper delays, and refusal to cooperate with

7    BMW illustrate Broadcom’s pattern of resistance to addressing disputes, without Court intervention.

8            Argument: BMW served Broadcom with a notice of Rule 30(b)(6) deposition in November

9    2019. The parties tabled the deposition, until document discovery concluded, i.e., until July 14, 2020
10   (Dkt. 61). Since July 14, BMW has repeatedly requested a deposition witness/date. On July 17,
11   Broadcom stated that it would not cooperate in BMW’s noticed deposition, first refusing to provide a
12   witness on BMW’s Topic 1 (Broadcom’s document collection efforts), even though the topic is
13   entirely proper 1 (indeed, Broadcom included similar topics in its related 1782 application). 2:19-mc-
14   51481-DML-DRG, Dkt. 1-4, Topics 11–12. Then, on July 23, in a telephonic meet and confer,

15   Broadcom conceded BMW’s right to a 30(b)(6) deposition. But, on July 29, Broadcom flatly refused

16   to provide any witness on any topic. Broadcom should be ordered do so. Failing to obey a deposition

17   subpoena without adequate excuse, and delaying a fair examination of a deponent, violates the

18   Federal Rules. See Fed. R. Civ. P. 45(g); 30(d)(2). Instructions not to answer are improper, but here,

19   Broadcom refuses to even appear, refusing a witness entirely. See Detoy v. City & County of San

20   Francisco, 196 F.R.D. 362, 365 (N.D. Cal. 2000); Mendez v. R+L Carriers, Inc., 2012 U.S. Dist.

21   LEXIS 60148, *3 (N.D. Cal. Apr. 30, 2012) (the examination of a witness proceeds over objections).

22           In the July 23 meet-and-confer, BMW (again) explained each Rule 30(b)(6) topic, and

23

24   1
      See, e.g., Bd. of Trs. of the Leland Stanford Junior Univ. v. Roche Molecular Sys., 2008 U.S. Dist.
     LEXIS 125612, *14 (N.D. Cal. Apr. 10, 2008). Broadcom hides behind a refusal to perform an
25   adequate search, as demonstrated by a pending dispute over Broadcom’s July 23 production of
     documents in a second 1782 action (regarding different German patents). In good faith, BMW
26   agreed here, in a March 5 email, that Broadcom need not search “repositories of only privileged
     documents,” but Broadcom used BMW’s good faith to exclude all relevant databases from its
27   searches, a fact that fully came to light in the second 1782 application. It is not surprising, in
     connection with this application, that Broadcom’s “search” failed to uncover many responsive
28   documents until BMW noticed they were missing. Of note, Broadcom’s privilege log here contained
     only three entries, even though Broadcom has no less than 10 pending litigations against BMW.
                                                                                      STATEMENT RE: 30(B)(6) DEPOSITION
                                                          1                                CASE NO. 19-MC-80272-WHO
          Case 5:19-mc-80272-WHO Document 64 Filed 08/07/20 Page 3 of 7




1    Broadcom conceded BMW’s right to elicit testimony on several topics. For other topics, however,

2    Broadcom raised objections and asked to have until July 27 to decide whether it would provide a

3    witness. BMW reluctantly agreed but explained that, if Broadcom did not provide an agreed date and

4    witness by July 27, the parties would need to file a joint statement by July 30. Broadcom consented.

5           However, after July 27 passed with no response, BMW contacted Broadcom on July 28,

6    reiterating the need for a date and witness or, alternatively, a joint statement (if Broadcom did not

7    provide a date and witness). On July 29, Broadcom refused to participate in a joint statement,

8    insisting on filing a “fully noticed motion” to quash by August 7, and refusing to provide a witness.

9    On July 30, Broadcom changed tack and agreed to participate in this filing on its extended timeline.
10          Notwithstanding the procedural delays by Broadcom, Broadcom must present a witness for
11   deposition here. This Court already noted that “it is clear that at least some of the discovery [BMW
12   seeks] is likely to be relevant” (Dkt. 11 at 7), and that RFP 14 seeks information relevant to
13   “infringement or validity of the asserted patents,” (Dkt. 32 at 4). and Broadcom even conceded as
14   much, as BMW’s Topics clearly seek relevant, non-privileged information, not just so-called
15   “discovery on discovery.” E.g., Topic 19 (the factual bases for Broadcom’s claims). Broadcom
16   wrongly claims that BMW seeks discovery on information that Judge DeMarchi ruled not
17   discoverable, but this is inaccurate. BMW seeks discovery on 21 noticed topics, none of which have
18   been ruled on. And, Judge DeMarchi ruled only that damages discovery is premature, (Dkt. 29 at 3),
19   not that BMW could never seek evidence on damages and/or supporting litigation value arguments
20   or verifying whether Broadcom’s search was proper (among the other indisputably relevant topics).
21   Broadcom now merely obstructs, newly claiming that, because BMW did not “submit” the
22   documents that Broadcom produced herein in Germany, a deposition is now somehow unnecessary.
23   First, Broadcom’s premise is inaccurate because: (1) BMW certainly reviewed/prepared documents
24   produced here in the German proceedings, as recently as during a July 31 hearing (the court in
25   Germany ruled in BMW’s favor on litigation value, thanks in part to document produced here); (2)
26   BMW’s German attorneys utilized documents produced here to prepare responses to Broadcom’s
27   arguments; and (3) Broadcom itself filed assignment history documents (as also produced here).
28   Second, BMW’s specific use of documents in Germany is irrelevant to Broadcom’s discovery

                                                                                    STATEMENT RE: 30(B)(6) DEPOSITION
                                                        2                                CASE NO. 19-MC-80272-WHO
          Case 5:19-mc-80272-WHO Document 64 Filed 08/07/20 Page 4 of 7




1    obligations here, as BMW sought discovery regarding the bases of Broadcom’s claims against it, and

2    which BMW is entitled to. Third, Broadcom entirely misstates German legal procedure: the German

3    courts will accept evidence through appeal, and at different phases of the proceedings, so

4    Broadcom’s implication that evidence is “too late” is wrong. Regardless, the parties’ oral hearing in

5    327 O 272/19 was postponed until November 12, 2020. Thus, the deposition testimony that BMW

6    seeks is relevant. See Campbell v. Facebook, Inc. 310 F.R.D. 439, 449 (N.D. Cal. 2015) (“it is

7    fundamental that parties may simultaneously utilize any or all of the discovery mechanisms . . . .”).

8           Broadcom’s refusal to provide a witness on any topic is not only improper but egregious.

9    Broadcom has not explained any undue burden in appearing for a noticed deposition, especially in
10   proportion to the three German litigations at issue herein. Broadcom spent months delaying and now
11   complains that BMW did not seek a deposition more quickly despite agreeing to defer the deposition
12   until the resolution of Broadcom’s document productions. Broadcom cannot use its own delays to
13   refuse discovery and should be ordered to designate a 30(b)(6) witness on all of the noticed Topics.
14   Significantly, further delay is prejudicial to BMW in view of the November 12 hearing in Germany.
15   BROADCOM’S POSITION: BMW’s Rule 45 deposition subpoena must be quashed. The
16   purported purpose of this deposition is for use in German patent infringement proceedings filed
17   against BMW. This is a pretense—instead, BMW wants “discovery on discovery”, and information
18   Judge DeMarchi repeatedly ruled is not discoverable. During meet and confer, BMW refused to
19   identify any non-privileged, percipient witness testimony relevant to German actions it was seeking
20   to adduce. Such a deposition does not comply with the foreign use requirements of 28 U.S.C. § 1782
21   (“1782”), the undue burden requirements of Rule 45, or the relevance and proportionality
22   requirements of Rule 26.
23          Background: In Judge DeMarchi’s order grating BMW’s 1782 application, the Court
24   observed that many of BMW’s RFPs and parallel deposition topics “appear likely to encompass
25   privileged material” and that “some of the discovery BMW seeks may be unduly burdensome or
26   otherwise inconsistent with the requirements of Rule 26 . . . .” Dkt. No. 11 at 7 (emphasis added).
27   Because BMW targeted Broadcom’s privileged materials, the parties engaged in extensive meet and
28   confer over the proper scope of Broadcom’s required search. Finally, on March 5, 2020, BMW

                                                                                   STATEMENT RE: 30(B)(6) DEPOSITION
                                                        3                               CASE NO. 19-MC-80272-WHO
          Case 5:19-mc-80272-WHO Document 64 Filed 08/07/20 Page 5 of 7




1    agreed that Broadcom need not search its “privileged repositories/custodians.” 2 To date, Broadcom

2    has produced over 40,000 pages of materials.

3            Despite Broadcom’s production, BMW engaged in extensive motion practice. First, BMW

4    sought damages information. However, in German proceedings damages are not at issue and Judge

5    DeMarchi denied BMW’s motion. Dkt. No. 29 at 3. BMW rejected Judge DeMarchi’s ruling and

6    filed a Motion for De Novo Review, or alternatively, Reconsideration. Dkt No. 33. Judge DeMarchi

7    reconsidered BMW’s motion and again found damages evidence not relevant. Dkt. No. 58 at 5-7.

8    Thereafter, BMW abruptly withdrew its Motion for De Novo Determination.

9            Second, BMW sought Broadcom privileged information alleging waiver. BMW argued that
10   Broadcom’s single entry privilege log demonstrated that it did not conduct an adequate search. Dkt.
11   No. 28 at 1. As Broadcom told BMW, the privilege log length is not surprising since the parties’
12   agreed Broadcom need not search privileged repositories/custodians. The Court found BMW’s
13   arguments unpersuasive and adopted the parties’ agreement in multiple rulings. Dkt. No. 32 at 1, 6;
14   Dkt. No. 57 at fn. 2.
15           Notably, during BMW’s extensive motion practice, it did not seek Broadcom’s deposition—
16   instead, it waited months to raise the topic. Yet since BMW’s application was granted, two German
17   infringement hearings occurred—neither in which did BMW submit any of Broadcom’s production. 3
18           Use in Germany: The history of this case demonstrates that BMW does not seek

19   Broadcom’s testimony for the German cases. If BMW wanted to use this deposition in Germany,

20   given how long this 1782 action has been pending, it would have taken it before any infringement

21   hearings took place. Moreover, BMW has not meaningfully used any of Broadcom’s production in

22   Germany. Because the deposition topics largely track the document requests, it raises the question—

23   if BMW hasn’t used the production, why does it need testimony? The answer is simple—it doesn’t

24   and the considered irrelevance of the deposition makes its expense and effort noncompliant with the

25

26           2
               BMW continues to misrepresent the parties’ agreement regarding the scope of search.
     Broadcom refers the Court to Judge DeMarchi’s finding that the parties’ agreement excluded
27   “privileged repositories/custodians”. Dkt 32, at 1.
             3
               The only BMW use of Broadcom’s production that Broadcom is aware of is BMW’s
28   reference to certain license agreements in connection with one of the hearings. However, BMW did
     not submit the agreements, and they were not materially discussed.
                                                                                  STATEMENT RE: 30(B)(6) DEPOSITION
                                                        4                              CASE NO. 19-MC-80272-WHO
          Case 5:19-mc-80272-WHO Document 64 Filed 08/07/20 Page 6 of 7




1    relevance/proportionality requirements of Rule 26, and the undue burden requirements of Rule 45.

2            Here, BMW leaves no mystery as to what it really wants from the deposition. During the

3    parties’ meet and confer 4 (as well as this joint submission), BMW confirmed that it wants a do-over

4    on its agreement that Broadcom need not search its privileged repositories/custodians and Judge

5    DeMarchi’s ruling regarding damages. Neither topic is permissible.

6            First, BMW is not entitled to seek information regarding Broadcom’s search for responsive

7    documents (BMW’s topic 1) since the details of a litigant’s preservation, collection, and processing

8    methods fall outside the scope of permissible discovery under Rule 26. 19 SEDONA Conf. J. 1, 118-

9    30 (2018). Moreover, BMW already argued that Broadcom’s search was inadequate in front of Judge
10   DeMarchi when it claimed Broadcom waived privilege. Dkt. No. 28 at 1. Judge DeMarchi did not
11   entertain this argument and said nothing about BMW conducting discovery on Broadcom’s search.
12   See generally, Dkt Nos. 32 and 57. And because this topic is not relevant to the German
13   proceedings, it does not comply with 1782, Rule 26 or Rule 45. 5
14           Second, Broadcom confirmed during the meet and confer that it also intends to ask damages’

15   questions (see BMW’s topics 2 and 9). However, as Judge DeMarchi correctly ruled, damages are

16   not at issue. Dkt. Nos. 29 and 58. By definition BMW does not seek this information for use in

17   Germany and instead, seeks it for ancillary matters (e.g., to gain insight into Broadcom’s discussions

18   with BMW’s competitors VW and Daimler). Again, such a deposition does not comply with 1782,

19   Rule 26 or Rule 45.

20   Conclusion: BMW’s subpoena should be quashed. At the very least, BMW should be required to

21   proffer what evidence it seeks by the proposed deposition and explain its relevance. Alternatively,

22   Broadcom requests the Court grant Broadcom leave to file a noticed motion to quash within 10 days

23   of its order. 6

24

25
             4
              BMW’s characterization of the meet and confer is inaccurate. Broadcom consistently told
26   BMW that this dispute should be decided by noticed motion, but that it was also agreeable to an
     expedited discovery process with a reasonable submission deadline.
27          5
              BMW’s reference to Broadcom’s Harman subpoena is inapposite. Broadcom never deposed
     Harman.
28          6
              Broadcom asserts that no BMW deposition topic warrants testimony. However, due to the
     constraints of this submission, Broadcom has not fully briefed the matter.
                                                                                STATEMENT RE: 30(B)(6) DEPOSITION
                                                      5                               CASE NO. 19-MC-80272-WHO
          Case 5:19-mc-80272-WHO Document 64 Filed 08/07/20 Page 7 of 7




1                                 MEET AND CONFER CERTIFICATION

2           On July 23, 2020, the lead counsel for the parties conferred via teleconference.

3

4           Respectfully submitted,

5    Dated: August 7, 2020                          FINNEGAN, HENDERSON, FARABOW,
                                                      GARRETT & DUNNER, LLP
6

7                                                   By:       /s/ Lionel M. Lavenue
                                                          Lionel M. Lavenue
8                                                         Attorney for Applicants BAYERISCHE MOTOREN
                                                          WERKE AG and BMW BANK GMBH
9
10   Dated: August 7, 2020                          HOPKINS & CARLEY
11
                                                    By:       /s/ John V. Picone III
12                                                        John V. Picone III
                                                          Attorney for BROADCOM, INC., BROADCOM
13                                                        CORPORATION AND BROADCOM
                                                          TECHNOLOGIES, INC.
14

15
            I, Lionel M. Lavenue, attest pursuant to Northern District Local Rule 5-1(i)(3) that all
16
     signatories to this joint statement have authorized this filing.
17
     Dated: August 7, 2020                          By:       /s/ Lionel M. Lavenue
18                                                        Lionel M. Lavenue
                                                          Attorney for Applicants BAYERISCHE MOTOREN
19                                                        WERKE AG and BMW BANK GMBH
20

21

22

23

24

25

26

27

28

                                                                                  STATEMENT RE: 30(B)(6) DEPOSITION
                                                           6                           CASE NO. 19-MC-80272-WHO
